07/31/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                   May 9, 2017 Session

                   JOSEPH MILES v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Robertson County
                         No. 96-0237 Jill Bartee Ayers, Judge
                      ___________________________________

                            No. M2016-00556-CCA-R3-ECN
                        ___________________________________


The Petitioner, Joseph Miles, filed a petition for a writ of error coram nobis, asserting that
newly discovered evidence entitled him to relief. The coram nobis court summarily
dismissed the petition, and the Petitioner appeals. Upon review, we affirm the judgment
of the coram nobis court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ALAN E. GLENN
and ROBERT H. MONTGOMERY, JR., JJ., joined.

Paul Bruno, Nashville, Tennessee (on appeal), and Joseph Zanger, Springfield, Tennessee
(at hearing), for the Appellant, Joseph Miles.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; John W. Carney, District Attorney General; and Dent Morriss, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

       On May 12, 1998, a jury found the Petitioner guilty of the second degree murder
of Antwaun Elliott. The trial court imposed a Range II sentence of forty years, and the
Petitioner, as a violent offender, was required to serve one hundred percent of the
sentence. This court has summarized the facts adduced at trial as follows:

                      On December 22, 1995, the unarmed victim[, Antwaun
              Elliott,] was shot in the head by the [P]etitioner from a range
              of one to two inches in the lobby of an Arby’s Restaurant in
              Springfield. While the [P]etitioner was in prison, his then
              wife, Lisa Groves, developed a relationship with the victim, a
              co-worker at a Wendy’s Restaurant. Eventually, the victim
              fathered a child by Ms. Groves and when the [P]etitioner was
              released from prison, he and the victim had several
              antagonistic encounters. On one occasion, the victim shot the
              [P]etitioner in the arm and was charged with aggravated
              assault, a charge later reduced to simple assault with a
              disposition of judicial diversion . . . because of what appeared
              to the [S]tate to be a strong case of self-defense. There was
              evidence that after his release from prison, the [P]etitioner
              had stalked the victim, confronting him repeatedly prior to the
              initial shooting. An eyewitness to the murder testified that
              the victim was standing in the lobby of the restaurant when
              the [P]etitioner, armed with a revolver, drove into the parking
              lot, jumped out of the car, and ran inside. The witness
              testified that the victim had tried to get away but the
              [P]etitioner caught him, shot him in the head from close
              range, and then drove from the scene.

Joseph Miles v. State, No. M2003-01871-CCA-R3-PC, 2005 WL 2438392, at *1 (Tenn.
Crim. App. at Nashville, Sept. 26, 2005). On direct appeal, this court affirmed the
Petitioner’s conviction and sentence. State v. Joseph Miles, No. M1998-00682-CCA-R3-
PC, 2001 WL 166368, at *1 (Tenn. Crim. App. at Nashville, Feb. 16, 2001).

       Thereafter, the Petitioner filed for post-conviction relief, alleging that his trial and
appellate counsel were ineffective. The post-conviction court denied relief, and this court
affirmed the judgment of the post-conviction court. See Miles, No. M2003-01871-CCA-
R3-PC, 2005 WL 2438392, at *1.

        Subsequently, the Petitioner filed a habeas corpus petition in federal court seeking
to set aside his conviction and sentence, which was denied, and the denial was affirmed
on appeal. Joseph Miles v. Ricky Bell, Warden, No. 3:07-1098, 2010 WL 5211602, at *1
(M.D. Tenn. Dec. 16, 2010), aff’d sub nom. Miles v. Colson, 463 Fed. Appx. 540 (6th
Cir. 2012).

       On April 4, 2013, the Petitioner, acting pro se, filed the instant petition for a writ
of error coram nobis. In the petition, the Petitioner acknowledged that the petition was
filed more than a decade after his trial but maintained that the statute of limitations
should be tolled. The Petitioner alleged that on October 5, 2012, his federal attorney
provided him with statements the police took from four people who had worked with the
                                             -2-
Petitioner’s ex-wife and the victim. In the statements, the witnesses said that they never
heard the Petitioner threaten the victim, which the Petitioner maintained demonstrated
that he “harbored no malicious intent” toward the victim. The Petitioner later filed a
motion to amend his petition to allege that on June 20, 2014, he learned that Dr. Charles
Harlan, the medical examiner who testified at his 1998 trial, was fired on June 30, 1995,
“for falsifying or tampering with autopsies, and lying under oath as a witness for hire.”

        During the pendency of the error coram nobis petition, the Petitioner was
represented by numerous attorneys who were forced to file motions to withdraw because
of the deterioration of the attorney-client relationship. During a hearing, the sixth
attorney also moved to withdraw based upon “a disagreement on the evidence presented
in the [p]etition.” Before the court responded, the State requested that in view of the
“long and tortured history” of the Petitioner’s case, the error coram nobis petition “should
be stricken and held for the naught that it is.” The State argued that the petition contained
“nothing justiciable” but made no specific arguments on the Petitioner’s claims. The
coram nobis court agreed with the State, dismissed the petition, and granted counsel’s
motion to withdraw. The Petitioner filed a notice of appeal to challenge the coram nobis
court’s dismissal of the petition, and appellate counsel was appointed.

                                       II. Analysis

        The writ of error coram nobis, which originated in common law five centuries ago,
“allowed a trial court to reopen and correct its judgment upon discovery of a substantial
factual error not appearing in the record which, if known at the time of judgment, would
have prevented the judgment from being pronounced.” State v. Mixon, 983 S.W.2d 661,
666-67 (Tenn. 1999). The writ, as first codified in Tennessee in 1858, was applicable to
civil cases. Id. at 667-68. In 1955, a statutory version of the writ of error coram nobis
was enacted, making the writ also applicable to criminal proceedings. Id. at 668. In
general, the writ “is an extraordinary procedural remedy . . . [that] fills only a slight gap
into which few cases fall.” Id. at 672.

       Currently, the writ is codified in Tennessee Code Annotated section 40-26-105(b):

              The relief obtainable by this proceeding shall be confined to
              errors dehors the record and to matters that were not or could
              not have been litigated on the trial of the case, on a motion for
              a new trial, on appeal in the nature of a writ of error, on writ
              of error, or in a habeas corpus proceeding. Upon a showing
              by the defendant that the defendant was without fault in
              failing to present certain evidence at the proper time, a writ of
              error coram nobis will lie for subsequently or newly
              discovered evidence relating to matters which were litigated
                                            -3-
              at the trial if the judge determines that such evidence may
              have resulted in a different judgment, had it been presented at
              the trial.

       Our supreme court outlined the procedure that a trial court considering a petition
for a writ of error coram nobis is to follow:

              [T]he trial judge must first consider the newly discovered
              evidence and be “reasonably well satisfied” with its veracity.
              If the defendant is “without fault” in the sense that the
              exercise of reasonable diligence would not have led to a
              timely discovery of the new information, the trial judge must
              then consider both the evidence at trial and that offered at the
              coram nobis proceeding in order to determine whether the
              new evidence may have led to a different result.

State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007). In determining whether the new
information may have led to a different result, the question before the court is “‘whether a
reasonable basis exists for concluding that had the evidence been presented at trial, the
result of the proceedings might have been different.’” Id. (quoting State v. Roberto
Vasques, No. M2004-00166-CCA-R3-CD, 2005 WL 2477530, at *13 (Tenn. Crim. App.
at Nashville, Oct. 7, 2005)). Generally, a decision whether to grant a writ of error coram
nobis rests within the sound discretion of the trial court. Id.

        A writ of error coram nobis must be filed within one year after the judgment
becomes final in the trial court. Tenn. Code Ann. § 27-7-103. “The statute of limitations
is computed from the date the judgment of the trial court becomes final, either thirty days
after its entry in the trial court if no post-trial motions are filed or upon entry of an order
disposing of a timely filed, post-trial motion.” State v. Harris, 301 S.W.3d 141, 145
(Tenn. 2010). The Petitioner’s judgment of conviction reflects that it was entered on
September 18, 1998. The petition for a writ of error coram nobis was filed in 2013,
which clearly was well beyond the one-year statute of limitations. Nevertheless, the one-
year statute of limitations may be tolled on due process grounds if a petition seeks relief
based upon newly discovered evidence of actual innocence. Wilson v. State, 367 S.W.3d
229, 234 (Tenn. 2012).

        Our supreme court has stated that “[i]n determining whether tolling of the statute
is proper, the court is required to balance the petitioner’s interest in having a hearing with
the interest of the State in preventing a claim that is stale and groundless.” Id. In
general, “‘before a state may terminate a claim for failure to comply with . . . statutes of
limitations, due process requires that potential litigants be provided an opportunity for the
presentation of claims at a meaningful time and in a meaningful manner.’” Id. (quoting
                                             -4-
Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992)). Our supreme court has described
the three steps of the “Burford rule” as follows:

              “(1) determine when the limitations period would normally
              have begun to run; (2) determine whether the grounds for
              relief actually arose after the limitations period would
              normally have commenced; and (3) if the grounds are ‘later-
              arising,’ determine if, under the facts of the case, a strict
              application of the limitations period would effectively deny
              the petitioner a reasonable opportunity to present the claim.”

Id. (quoting Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995)). “Whether due process
considerations require tolling of a statute of limitations is a mixed question of law and
fact, which we review de novo with no presumption of correctness.” Harris, 301 S.W.3d
at 145.

        In the instant case, the coram nobis court held that the petition “sets forth no
justiciable issues that would cause the Court to have jurisdiction herein.” However, the
petition raised a claim of newly discovered evidence, which is justiciable in an error
coram nobis proceeding. Nevertheless, we agree with the dismissal.

        The Petitioner contends that he learned in 2012 that the State had interviewed four
witnesses on September 16, 1996, and that each of the witnesses stated they did not hear
the Petitioner threaten the victim. The Petitioner asserts that none of the statements were
included in the State’s discovery materials prior to his trial. However, these statements
do not establish the Petitioner’s “actual innocence” and, therefore, do not require tolling
of the statute of limitations.

       Finally, regarding the Petitioner’s complaints regarding Dr. Harlan, we note this
court has repeatedly held “that the revocation of Dr. Harlan’s medical license and the
findings of the medical disciplinary board d[o] not constitute ‘new evidence’ as
contemplated by the statute which allows coram nobis relief in appropriate cases.” Tony
C. Woods v. State, No. M2014-01660-CCA-R3-ECN, 2015 WL 6001019, at *2 (Tenn.
Crim. App. at Nashville, Oct. 15, 2015) (citing Stephan Lajuan Beasley, Sr., v. State, No.
E2013-00695-CCA-R3-CO, 2014 WL 2532401, at *5 (Tenn. Crim. App. at Knoxville,
June 2, 2014), and Phyllis Ann McBride v. State, No. M2009-01467-CCA-R3-PC, 2010
WL 2134157, at *4 (Tenn. Crim. App. at Nashville, May 27, 2010)). Accordingly, we
conclude that the Petitioner did not establish any basis requiring the tolling of the statute
of limitations.




                                            -5-
                              III. Conclusion

In sum, we affirm the coram nobis court’s dismissal of the petition.



                                  ____________________________________
                                  NORMA MCGEE OGLE, JUDGE




                                    -6-